Citation Nr: 1719292	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder.
 
3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right leg condition with numbness.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  Hearing loss was not shown to have manifested during the Veteran's active service or within one year of separating from active service, and a continuity of symptoms after discharge from active service has not been established. 

2.  The Veteran is not shown to have a chronic left knee disability.

3.  The Veteran's low back stenosis is a congenital defect.  

4.  The herniated disk in the Veteran's low back is not shown to have manifested during active service as a result of any established injury or event or within one year of active service, and a continuity of symptoms after discharge from active service has not been established..  

5.  The Veteran's right leg condition with numbness did not manifest during active service as a result of any established injury or event, or within one year of active service, and a continuity of symptoms after discharge from active service has not been established.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2016); 38 C.F.R. § 3.159, 3.303.

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.159, 3.303.

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107; 7104; 38 C.F.R. § 3.102, 3.159, 3.303, 3,307, 3.309(a).

4.  The criteria for service connection for a right leg condition with numbness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107; 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including St. Joseph's Medical Center, Dr. F.K.G., Dr. S.T., and Advanced Physical Therapy are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his bilateral hearing loss, left knee disorder, low back disorder, or right leg condition with numbness. 

The Veteran was afforded an audiological VA examination in September 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, considers all of the pertinent evidence of record, and is supported with a complete rationale.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral hearing loss on appeal has been met.  38 C.F.R. § 3.159(c)(4).

No VA examination was provided to the Veteran for the left knee disorder, low back disorder of a herniated disk, and the right leg condition with numbness.  

Of note, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination for these issues.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, element (1) under the McLendon analysis is not satisfied for the left knee disorder.  As described in detail below, there is no competent evidence of a diagnosed disability or symptoms of disability for the left knee.  Furthermore, element (3) under the McLendon analysis is not satisfied for low back disorder and  right leg condition with numbness.  As described below, there is no competent evidence indicating that a low back disorder or a right leg condition with numbness may be related to service.  No examination is necessary in such situations.  

Hence, no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and organic diseases of the nervous system, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Bilateral Hearing Loss

Here, there is competent and credible evidence that the Veteran has a diagnosis of sensorineural hearing loss (bilateral hearing loss).  The issues remaining are:  (1) whether the currently manifested bilateral hearing loss was incurred during or as a result of the Veteran's active service; (2) whether the bilateral hearing loss manifested to a degree of 10 percent or more within one year from the date of separation; and (3) whether there is a showing of continuity of symptoms after service.

As an initial matter, the Board finds there is probative and credible evidence of in-service noise exposure to the Veteran as a result of his military occupational specialty (MOS) as an indirect fire infantryman with designations as an expert in hand grenades and a rifle marksman.  

The Veteran's service treatment records (STRs) reflect an improvement in the Veteran's hearing during service.  The service treatment audiogram results are as follows:

May 1974 Enlistment Examination

250Hz
500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
8000Hz
Right

35
30
25

40


Left

38
30
25

30



February 1980 Examination

250Hz
500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
8000Hz
Right

10
30
10
5
10
20

Left

5
20
5
0
0
5


September 1981 Examination

500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
Left
20
25
10
5
10
5
Right
20
25
10
5
10
5

The September 1981 immunization records also indicate that the Veteran was given hearing conservation measures and was issued medium single ear plugs.

May 1983 Separation Examination

250Hz
500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
8000Hz

Right

10
15
5
10
15
5


Left

30
30
10
10
5
10



In private treatment records from August 2006 with Dr. S.T., the new patient physical examination noted that the Veteran's hearing was grossly normal.  

At a September 2009 audiological VA examination, the examiner reviewed the Veteran's file and found that the entry examination for service from May 1974 showed a bilateral mid-hearing loss but the subsequent in-service tests showed bilateral normal hearing across the range with an improvement in hearing while in service.  The examiner reasoned that the results on the first test were in error or represented a temporary condition.  During the September 2009 examination, the examiner found mild to moderate fairly flat sensorineural hearing loss at 250-3000 Hz with a moderately-severe to severe high frequency sensorineural hearing loss at 4000-8000 Hz, bilaterally.  The examiner opined that with the finding of normal hearing in both ears in 1980 and 1981 while the Veteran was in service, the Veteran's current hearing loss is not the result of military service.  

In June 2009 correspondence the Veteran stated that the hearing in his right ear is worse and that he can't hear anything.  The Veteran recounted to the September 2009 examiner that he experienced noise exposure during service in the Army in infantry support working as a mortar gunner with exposure to mortars, 50 caliber machine guns and M16s in training and exercises.  The Veteran denied noise exposure in his civilian employment.  The Veteran reported to the examiner that he has decreased hearing in both hears that has been worsening over the years.  The Veteran and his wife told the examiner that the Veteran is having significant communicative difficulty.  

The Veteran's own statements relating to his bilateral hearing loss to his service are not competent, as he is a layperson and lacks training to opine regarding medical etiology.  The question of the etiology of a diagnosis is one that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran' Court).  Here, the Veteran is not alleging that he noticed his hearing acuity deteriorate during service, but rather that his military noise exposure caused his current hearing loss.  Unfortunately, such a determination requires medical training and expertise the Veteran is not shown to possess.

As the September 2009 VA medical opinion was provided by a doctor of audiology, was based on a physical examination of the Veteran and a review of the entire claims file, and includes a rationale for the opinion, it has a substantial probative value.  It is also supported by the August 2006 private treatment new patient evaluation showing no hearing loss or symptoms of hearing loss after discharge from service.  Significantly, there is no competent evidence to the contrary; therefore, the September 2009 medical opinion is persuasive.  

There is no evidence that the Veteran's bilateral hearing loss was manifested in service or to a compensable degree in the first year following his separation from active duty.  Consequently, service connection for bilateral hearing loss on the basis that such became manifest in service and persisted, or on a presumptive bases (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  As described above, the audiometric testing near separation did not establish hearing loss in either ear for VA purposes, and no audiometric testing was conducted for many years after service.  Notably, the Veteran has not submitted competent evidence to show that he has suffered from bilateral hearing loss since service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for service connection for bilateral hearing is denied.  


B.  Left Knee Disorder

The Veteran filed a claim seeking service connection for a left knee disability.  However, from a review of the record, the Board has not located competent and/or credible evidence that the Veteran is currently diagnosed with a chronic left knee disability.

It is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that this requirement "is satisfied when a claimant has a disability at the time of claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filling a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."). 

On December 1976 STRs the Veteran complained of trauma to the left knee.  The Veteran stated that he was injured playing football.  And the Veteran reported experiencing a clicking feeling in his knee.  The medical provider observed that the range of motion (ROM) was within normal limits, with mild swelling. 

On March 1978 the Veteran complained of pain in the left knee.  The Veteran reported that after a long march or runs that his knee would swell up.  The medical provider observed crepitation of the left knee, edema, and discoloration.  The examiner also observed palpation without pain and a full range of motion.  The examiner's treatment plan was to apply heat to the area, ace wrap, and aspirin. 

On November 1978 the Veteran complained of pain in the left leg with the leg tightening up when running.  The medical officer observed no physical sign of injuries and diagnosed the Veteran with a tight muscle.  It was recommended that the Veteran do exercises to loosen up, to use the ace wrap to localize the pain, and no running for 24 hours.  

On December 1979 STRs the Veteran reported a sore left leg.  The soreness bothered the Veteran the most when he ran.  The medical officer observed no swelling or discoloration, but did note some tenderness to the touch.  The medical officer diagnosed the Veteran with a pulled muscle, and recommended a treatment plan of applying ben gay and an ace wrap to the affected area.  

In February 1980 the Veteran reported left lower leg pain twice a day after running for physical training.   The medical officer observed pain on palpation with pain on extension of the foot, he felt the Veteran pulled a muscle and ordered the Veteran to refrain from running or marching for 48 hours.  

On the February 1980 examination the medical officer found the Veteran's lower extremities to be normal.

On March 1980 the Veteran reinjured the left leg muscle.  The medical provider observed that the leg was tender on palpation, there was no noted edema, and there was pain on extension and flexion.  The medical officer's treatment plan was heat the muscle at bedtime and aspirin as necessary.  

On May 1983 expiration of term service (ETS) examination the lower extremities were found to be normal.  The medical officer noted no significant change in the Veteran's medical history.  The Veteran specifically denied having experienced swollen or painful joints and he specifically denied having knee problems.  The Veteran reported a history of cramps in his legs.

Following service, there is simply no treatment shown for any left knee disability.  The Veteran stated in the June 2009 correspondence that he was experiencing pain in the left knee, but he did not describe any in-service injury or any current left knee treatment. 

A review of the Veteran's STRs and post service treatment records do not include a diagnosis of a left knee disorder.  Notably, apart from the June 2009 correspondence, and the Veteran's Application for Compensation and/or Pension, wherein the Veteran claimed service connection for this disability, he has not made any further references to the left knee disorder or left knee pain.  Because the record does not show a diagnosis for a left knee disorder or symptoms that amount to a left knee disorder during the relevant time period or for 25 years, the Board finds that there is no valid claim of service connection for such disability  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection cannot be granted "[i]n the absence of proof of a present disability.").

The Board nonetheless notes that, even if the Veteran did have a diagnosis of a left knee disorder, service connection would still not be warranted as it is not shown that it is related to his service.  In this regard, the Board notes that the Veteran's STRs, to include the May 1983 service separation physical examination report and report of medical history, are negative for any persistent symptoms of a left knee diagnosis of the lower extremities and swollen or painful joints.  

Accordingly, the claim of service connection for a left knee disorder is legally insufficient and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

C.  Low Back Disorder and Right Leg Condition with Numbness

Here, there is competent and credible evidence that the Veteran has a diagnosis of a congenitally narrowed spinal canal that causes severe stenosis (congenital stenosis) which aggravated a herniated disk.  There is also competent and credible evidence that the Veteran has a diagnosis of radiculopathy in the right leg.  The remaining issues for the low back and the right leg are:  (1) whether the currently manifested herniated disk and right leg radiculopathy were incurred during or as a result of the Veteran's active service; (2) whether the herniated disk and right leg radiculopathy manifested to a degree of 10 percent or more within one year from the date of separation; and (3) whether there is a showing of a continuity of symptoms after service.  

In August 2005, the Veteran was admitted to St. Joseph's Medical Center for a laminotomy, a partial facetectomy, and a discectomy procedure.  The preoperative diagnosis was lumbar stenosis and a herniated disk to the right at L4-5.  The Veteran presented with radicular pain down the right leg.  The Veteran could not stand or walk and as a result had missed work for one month and had been on bedrest for three weeks.  The preoperative magnetic resonance imaging scan (MRI) showed advanced stenosis at L4-5 with a disk protrusion to the right.  The neurologic explanation in the August 2005 surgery record stated that the severe stenosis at the L4-5 segment is due to a congenitally narrowed spinal canal with decreased pedicle height.  This is superimposed on a bulging disk, causing severe stenosis at that segment.  The diagnosis was right-sided L5 radiculopathy.  

The Board finds the St. Joseph's Medical Center records to be credible and probative because the diagnosis provided by the Veteran's treating physician was based on sufficient facts regarding the Veteran's symptoms and treatment history, was the product of reliable principles and methods, and was the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  

The chief complaint of the Veteran noted in the August 2005 St. Joseph's Medical Center records for a back operation document the Veteran stating that his back pain began three months prior to surgery.  The Veteran was unable to work after June 2005.  The Veteran stated that he works as a docker and sorter for a shipping company.  The Veteran stated that he does heavy lifting and repetitive bending and stooping and lifts 75 pounds repetitively and routinely.  The pain is located in the lumbar spine and down the right leg.  The greatest pain is in the lumbar spine to the right.  

The Board finds the Veteran's statement's regarding the onset of the back pain and right leg numbness symptoms in April/May 2005 to be competent, credible, and probative.  38 C.F.R. § 3.159(a)(2).  A lay person is competent to report observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The statement is credible because they were made for the purposes of diagnosis and treatment and consistent with the Veteran's STRs and post service medical records that are absent of complaints for back pain and right leg numbness until the August 2005 St. Joseph's Medical Center preoperative report.  See Caluza v. Brown, 7 Vet. App. 498 (1995) and Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Although the Veteran is competent to say that he experiences back pain and right leg numbness, he is not competent to opine as to the etiology of such symptoms.  There is no evidence that the Veteran has the requisite medical training or expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The August 2005 medical record from St. Joseph's Medical Center shows that congenital stenosis is a diagnosis of record.  Congenital stenosis is not a disease or injury as defined by the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

While the Veteran's assertions have been sympathetically considered, the fact remains that VA is bound by the law and regulations currently in effect.  Because those regulations hold that congenital defects are not disabilities for which service connection may be granted, the Board is without legal authority to grant service connection on an equitable basis.  See 38 U.S.C.A. § § 503; 38 C.F.R. § 3.303(c), 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Because the undisputed facts show that the Veteran's cause of lower back pain was a congenital defect, there is no entitlement to the benefit sought.  Accordingly the claim of congenital stenosis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In regards to the herniated disk, the Board must still deny service connection for a low back disorder.  A review of the Veteran's STRs and post service treatment records, do not include a diagnosis for a herniated disk or any symptoms of a herniated disk or back pain.  The May 1983 separation service examination found the spine to be normal and the Veteran reported no history of recurrent back pain.  The first mention of any back pain by the Veteran is in the August 2005 St. Joseph's surgery records that indicate that the back pain began three months prior, in approximately April /May 2005.  

As for the right leg, the Veteran has been diagnosed with radicular pain down the right leg in August 2005 prior to back surgery.

A review of the Veteran's STRs and post service treatment records, do not include a diagnosis for radicular pain in the right leg or any symptoms of numbness or pain in the right leg.  The May 1983 separation service examination found that the lower extremities were normal.  The Veteran reported history of cramping in the legs, but no numbness or pain.  The STRs documented the Veteran reporting muscle strains and cramping of the left leg.  The Veteran's first mention of numbness and pain in the right leg is three months prior to the August 2005 back surgery.

Based on the foregoing, there is no evidence that the Veteran's herniated disk and right leg radiculopathy was manifested in service or to a compensable degree in the first year following his separation from active duty.  Consequently, service connection for a herniated disk and right leg radiculopathy on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from a back pain, herniated disk, or right leg numbness continuously since service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Accordingly, the claim for service connection for the low back disorder of a herniated disk and right leg radiculopathy is legally insufficient, and is denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a right leg condition with numbness is denied.  



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


